Citation Nr: 1705754	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-26 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Air Force from April 1979 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran had a travel board hearing before the undersigned Veterans Law Judge (VLJ) in April 2014. 

This claim was remanded in June 2014 and June 2015 for further development. 

In September 2016, the RO issued a supplemental statement of the case (SSOC) further denying the claims. 

Unfortunately, there has not been substantial compliance with the Board's remand directive and the matter must be remanded.  VA will notify the appellant if further action is required.


REMAND

A. Hearing Loss

The Veteran worked on security systems and at the weather switch while in the United States Air Force. While working in the weather switch, the Veteran was in an enclosed building with equipment that made high-pitched noises as well as a large loud air-conditioner. She testified that she does not know exactly when she noticed her hearing loss. 

A VA examiner issued an addendum medical opinion in June 2013 to the Veteran's April 2013 examination and opined that because the Veteran did not have hearing loss or tinnitus during service, current symptoms could not be related to service. In June 2014, the Board found that the VA examiner's rationale was insufficient. An addendum opinion was obtained from the same VA examiner in February 2015 that provided an exactly identical opinion and thus this was also found to be insufficient. The Board cited to Hensley v. Brown, 5 Vet. App. 155, 157 (1993) for the proposition that 38 C.F.R. 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and her current disability. Specifically, the VA examiner's sole rationale as to why the Veteran's hearing loss is not related to service cannot be based solely on the fact that her service audiograms show normal hearing. The opinion must contain a discussion of other factors to include contentions of in-service noise exposure. 

Thus, another addendum opinion was ordered and was duly issued in July 2015 by the same examiner. The VA examiner was specifically directed to "address the possibility of delayed onset hearing loss following acoustic trauma and discuss causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  The VA examiner opined that "The cited evidence does not show finding(sic) related to bilateral hearing loss; therefore, it is less likely than not that the Veteran's bilateral hearing loss had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include noise exposure. The Veteran's VBMS records show no hearing loss and (sic) entrance or separation." This continues to be an insufficient rationale that only added the words "to include noise exposure".  There was additionally no discussion of the causes of hearing loss, the possibility of delayed onset and the likelihood in this particular case that current hearing loss was caused by noise exposure in service as opposed to some other cause. 


B. Tinnitus 

In terms of tinnitus, the Veteran noticed ringing in her ears on her first overseas duty assignment in the mountains. She was treated for some sinus infections and when she returned to a stateside duty assignment at Clark she noticed ringing in her ears that "wasn't bad enough to drive me crazy. It is just there all the time". As noted above, several addendum opinions were ordered in this case due to insufficient rationales by the VA examiner. These insufficient rationales also applied to the tinnitus claim. Specifically for tinnitus, the VA examiner was directed to issue an opinion that addressed the possibility of altitude changes contributing to the current tinnitus disability as well as the Veteran's reports of tinnitus in service at her April 2013 VA examination and in her hearing testimony. In the July 2015 addendum opinion, the VA examiner noted that "the cited evidence does not show findings related to tinnitus; therefore, it is less likely than not that the Veteran's tinnitus had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include noise exposure." This continues to be an insufficient rationale and consideration of the evidence and, therefore, this claim must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion from the April 2013 VA examiner or, if unavailable, another suitably qualified VA examiner, addressing the likelihood of a relationship between the Veterans's bilateral hearing loss and tinnitus and her service. There is no need to schedule further examination of the Veteran, unless the reviewer concludes such is necessary. 

All relevant records, to include a copy of this remand as well as the claims folder, must be made available to and reviewed by the reviewer/examiner in conjunction with the examination or review. The reviewer/examiner must confirm in the examination report that the claims folder was reviewed. 

Based on a review of the record, the review/examiner should render the following opinions:

a) Is it at least as likely as not (i.e., to a 50 percent degree of probability or greater) that the Veteran's bilateral hearing loss had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include noise exposure. 

In so doing, the examiner should address the possibility of a delayed onset hearing loss following acoustic trauma and discuss causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause. 

The examiner should provide a rationale for all conclusions. In answering the foregoing, the examiner is to be mindful that the Veteran was employed at an airport following service, although the extent to which she was exposed to aircraft noise is unclear. 

b) Is it at least as likely as not (i.e., to a 50 percent degree of probability or greater) that the Veteran's tinnitus had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include altitude changes as described by the Veteran. 

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




